Citation Nr: 0939130	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  09-14 236	)	DATE
	)
	)


THE ISSUE

Whether a March 2009 decision of the Board of Veterans' 
Appeals denying a claim for service connection for residuals 
of cold exposure, including amputation of the right lower 
extremity below the knee, should be revised or reversed due 
to clear and unmistakable error (CUE).




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran, who is the moving party, served on active duty 
from June 1951 to August 1952.

The Veteran is requesting revision or reversal of a March 
2009 decision of the Board of Veterans' Appeals (Board) on 
the grounds of CUE, to the extent the Board denied his claim 
for service connection for residuals of cold exposure, to 
include the amputation of his right lower extremity below the 
knee.  [Note:  also in that decision, the Board dismissed, as 
withdrawn, his claim for service connection for a dental 
disorder.]

In that prior Board decision, the Veteran was represented by 
the Disabled American Veterans (DAV) service organization.  
But in a letter since received he indicated that he is now 
representing himself.

In September 2009 the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDINGS OF FACT

The Board's March 2009 decision denying service connection 
for residuals of cold exposure, including amputation of the 
right lower extremity below the knee, was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.  The record does not indicate the 
correct facts, as they were known at the time, were not 
before the Board or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been manifestly 
different but for the error.




CONCLUSION OF LAW

The Board's March 2009 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2009), eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to a 
claim, and expanded VA's duty to notify a claimant of the 
type of information and evidence required to support the 
claim, including insofar as apprising the claimant of the 
evidence he is responsible for providing versus the evidence 
VA will obtain for him.

The VCAA does not apply to CUE claims, however, irrespective 
of whether the Board or the local regional office (RO) issued 
the decision in question.  See Parker v. Principi, 15 Vet. 
App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-
179 (2001).  See also 38 C.F.R. § 20.1411 (2008) (obligations 
imposed by other statutes listed are not applicable to 
motions to revise or reverse Board decisions).

II.  Whether the Board's March 2009 Decision Contains CUE

A decision of the Board is final, unless timely appealed, the 
Chairman orders reconsideration of the decision, or some 
other exception to finality applies.  38 U.S.C.A. §§ 7103, 
7104(a) 38 C.F.R. §§ 20.1100, 20.1104.  One of these 
exceptions is if it is determined by collateral attack that 
the decision involved CUE.  38 U.S.C.A. §§ 5109A(a), 7111(a).  
Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411.

If the evidence establishes CUE, an undebatable, outcome-
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111(b).  See also 
38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that, when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The "benefit of the doubt" rule of 38 U.S.C.A. 
§ 5107(b) [and the implementing regulation, 38 C.F.R. 
§ 3.102] does not apply to a motion to revise a Board 
decision due to CUE.  
38 C.F.R. § 20.1411(a).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include 
a change in medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision, VA's failure to 
fulfill the duty to assist, a disagreement as to how the 
facts were weighed or evaluated, or a change in the 
interpretation of a statute or regulation that was previously 
correctly applied.  38 C.F.R. § 20.1403(d).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  A request for revision of a Board 
decision based on CUE may be instituted by the Board on its 
own motion or upon request of the claimant.  38 U.S.C.A. § 
7111(c); 38 C.F.R. § 20.1400(a).  The motion must include the 
name of the Veteran; the name of the moving party if other 
than the Veteran; the applicable VA file number; and the date 
of the Board decision to which the motion relates.  Motions 
that fail to comply with these requirements shall be 
dismissed without prejudice.  38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice as to 
refilling.  38 C.F.R. § 20.1404(b).  See also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), 
cert. denied, 121 S.Ct. 1605 (2001) (invalidating the 
provision of 38 C.F.R. § 20.1404(b) that required that a 
motion be denied if the pleading requirements of that section 
were not met).

A claim requesting review for CUE may be filed at any time 
after the underlying decision is made.  38 U.S.C.A. § 
7111(d); 38 C.F.R. § 20.1404(c).  Pursuant to an opinion of 
VA's General Counsel, VAOPGCPREC 1-98, the Board's authority 
applies to any claim pending on or filed after the date of 
enactment of 38 U.S.C.A. § 7111 on November 21, 1997.  See 38 
C.F.R. § 20.1400.

Here, the moving party's motion for review or revision was 
received in April 2009, so after this delimiting date.

In other cases prior to promulgation of this regulation, the 
U.S. Court of Appeals for Veterans Claims (Court) has defined 
CUE in essentially the same fashion - as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  


The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The error 
must be one that would have manifestly changed the outcome at 
the time that it was made.  Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  "It is a kind of error, of fact or of 
law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds cannot 
differ, that the results would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.

When a rating decision is deemed subsumed by a supervening 
Board decision, then as a matter of law the rating decision 
cannot be the subject of a claim of CUE.  Rather, in such a 
case, the claimant "must proceed before the Board and urge 
that there was clear and unmistakable error" in the Board's 
decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 
2000).  See also 38 C.F.R. § 20.1104.  

In this case, the Board previously determined in a March 2009 
decision that service connection was not warranted for 
residuals of cold exposure, to include the amputation of the 
Veteran's right lower extremity below the knee.  The Board 
concluded that the evidence did not establish that he was 
exposed to extended periods of cold while in service or that 
he had ever suffered from any residuals of cold exposure.  In 
making that determination, the Board reasoned that as his 
service treatment records did not suggest he was seen or 
treated for cold exposure during his military service or that 
he had any relevant symptoms or complaints during service 
involving his lower extremities, and his post-service medical 
records also failed to demonstrate that he suffered from any 
consequent residuals, there was no basis for granting his 
claim.  The Board further pointed out there was no evidence 
of complaints or treatment for a leg disorder until he 
underwent a right femoropopliteal bypass in 1999 under the 
direction of a private surgeon in Puerto Rico, and that, 
prior to then, the only record suggesting the Veteran had 
experienced pain in his lower extremities or other relevant 
symptoms was the report of a May 1982 psychiatric evaluation 
- during which he indicated that he had fractured his lower 
extremities when struck by an automobile in 1971.  The Board 
also considered that he had testified during his April 2008 
hearing that it was some 22 years after his military service 
had ended before he sought treatment for his legs, although 
he believed nonetheless that his current leg disorder and 
subsequent right leg amputation were the result of cold 
exposure during his military service.  He had specifically 
suggested this disability may have been related to events 
that had occurred during a special mission in Berlin where he 
reportedly was poisoned. 

The Veteran is asserting CUE in the Board's March 2009 
decision by arguing that the Board failed to give sufficient 
weight to his lay testimony regarding his exposure to cold 
temperatures during service by finding, instead, that he was 
not exposed to prolonged cold while in service and that his 
right lower extremity condition - including the unfortunate 
amputation, was unrelated to his military service.  But this 
allegation is tantamount to saying the Board did not weigh 
the evidence correctly, that is, assign the correct amount of 
probative value to his lay testimony, which, as explained, is 
not a basis for finding CUE.  And this is true even though he 
believes the evidence was clear in showing that his 
disability was the result of his military service.  See, 
e.g., his March 2009 letter.  He insists that if the Board's 
March 2009 decision had correctly determined that he was 
exposed to extreme cold while in service, and that his 
current right lower extremity symptoms and resulting 
amputation were etiologically related to that cold exposure 
in service, the result of the decision would have been 
manifestly different.  So he believes the Board's March 2009 
decision should be reversed.

The Veteran's March 2009 correspondence meets the filing and 
pleading requirement of 38 C.F.R. § 1404(a).  But the Board 
finds no CUE in the March 2009 decision because the Veteran 
has failed to demonstrate any error of fact or law that 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  

There is no basis for finding that the Board's March 2009 
decision was not reasonably supported by the evidence of 
record.  38 C.F.R. § 20.1403(a).  At the time of that 
decision, the Board determined the Veteran did not have any 
then current residuals of cold injury, including his right 
lower extremity amputation, as might relate to his military 
service.  In support of this conclusion, the Board cited 
several pieces of evidence.  The Board noted that, in July 
1952, the Veteran was provided a separation examination and 
that, when evaluated on that occasion, his lower extremities 
were found to be normal, and there was no mention of any 
residuals of cold injury or that type of related history.  
The Board also noted that, prior to his right femoropopliteal 
bypass with a private surgeon in Puerto Rico in 1999, the 
only record suggesting the Veteran had experienced pain in 
his lower extremities was the report of a May 1982 
psychiatric evaluation, in which he indicated that he had 
fractured his lower extremities upon being struck by an 
automobile in 1971 (i.e., nearly 20 years after his military 
service had ended).

The Board further noted that Veteran's VA treatment records 
from February 2000 indicated he had sought treatment for 
right foot pain, with black spots on his heel and toes.  He 
was also noted to have had progressive discoloration of his 
right foot, with a plantar heel ulcer described as a diabetic 
ulcer.  His VA treatment records from April 2000 indicated he 
was complaining of coldness of his right foot of 
approximately 2 weeks' duration.  The evaluating VA physician 
noted the Veteran was status-post right femoropopliteal 
bypass.  He had a gangrenous right foot with a toe injury 
that had been present since December 1999, so also far 
removed from his military service by many years, indeed 
decades.

In May 2000, VA operated on the Veteran's right lower 
extremity.  A thrombectomy was performed in an attempt to 
restore proper blood flow throughout this extremity.  While 
this appeared to be successful at the time of the surgery, 
the Veteran was again admitted in July 2000 for nonhealing 
ulcers on his legs.  A VA surgeon performed a below-the-right 
knee amputation.  Throughout the Veteran's history of 
treatment, including that surgery, there was never any 
medical or other competent opinion suggesting this injury may 
somehow have been related to prolonged exposure to cold some 
48 years earlier.

The Veteran also acknowledged during his April 2008 hearing 
that it was 22 years before he actually sought any treatment 
for his legs after service.  While there is no medical 
evidence in support of this treatment, this long lapse 
between the conclusion of his service when the claimed 
exposure to cold is said to have occurred and the initial 
complaints or manifestations of disability provides further 
evidence against his claim.  Indeed, even he readily concedes 
there is no medical evidence to be found for more than 2 
decades after separation from service.  Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also has considered the Veteran's lay statements.  
During his April 2008 hearing he testified that his current 
leg disorder and need for an amputation are traceable to the 
type of prolonged exposure to cold in service mentioned.  
He also implied that his disability may be related to being 
poisoned while on a special mission in Berlin.  While there 
is no evidence supporting these allegations, the Veteran has 
nonetheless asserted them to be true.  But his lay testimony, 
even if competent in this regard, also must be credible.  38 
C.F.R. § 3.159(a)(2); see also Rucker v. Brown, 10 Vet. App. 
67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See, too, Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence).  Again, merely for the Veteran to question the 
amount of probative value the Board assigned to his lay 
testimony is not tantamount to CUE because he is merely 
arguing over how the Board weighed the evidence.

Consequently, it is apparent the Board properly considered 
all the pertinent evidence before it in March 2009.  The 
correct facts, as they were known at the time, were before 
the Board and were considered.  38 C.F.R. § 20.1403(a); 
Luallen v. Brown, 8 Vet. App. at 95.  Thus, no clear and 
unmistakable error of fact is shown.  Id.

The Board's findings of fact and discussion of the evidence 
are consistent with the conclusion reached.  The Veteran's 
disagreement with the Board's interpretation of the medical 
evidence of record in March 2009 constitutes a mere 
disagreement with how the Board evaluated or weighed the 
facts, and is, therefore, inadequate for a finding of CUE.  
38 C.F.R. § 20.1403(d).  He essentially argues that the Board 
should have given greater weight to the evidence in support 
of his having residuals of cold exposure - in turn related 
to his military service, as opposed to the evidence that he 
did not have any such cold exposure in service to which his 
current lower extremity disabilities etiologically relate.  
Reasonable minds could have differed in March 2009 regarding 
the weight to assign the favorable and unfavorable evidence 
as to whether he has residuals of cold exposure related to 
his military service.  

The evidence also does not show that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  In this regard, the Board 
must consider the law in effect at the time of the March 2009 
decision.  38 C.F.R. § 20.1403(b)(1); Russel, 3 Vet. App. at 
313-14.  

At that time, applicable VA law provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime or 
peacetime service.  38 U.S.C.A. §§ 1110 and 1131.  This 
entitlement may be shown by affirmative evidence showing 
inception or aggravation during service.  Alternatively, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of chronic disease in service or 
continuity of symptoms after or presumptively under §§ 3.307 
and 3.309 during an applicable presumptive period.  Also, 
when a disease is first diagnosed after service, service 
connection still can be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In applying this law and regulation to the facts in March 
2009, the Board concluded the greater weight of the evidence 
did not establish the Veteran was exposed to extended periods 
of cold while in service or that he suffered from any 
residuals of cold exposure while in service.  Just because, 
in after thought, he merely disagrees with the Board's 
findings and conclusions does not mean the statutory and 
regulatory provisions extant at the time were applied 
incorrectly.  38 C.F.R. § 20.1403(a).  To the contrary, the 
Board cited evidence in the file specifically discounting any 
notion that any current disability dated back to his military 
service - including to prolonged exposure to cold or frigid 
weather.  The Board's decision was not fatally flawed or 
undebatably erroneous.  And although he asserts the Board 
failed to give him the "benefit of the doubt", this too is 
not tantamount to finding CUE.  Moreover, a review of the 
March 2009 decision confirms the Board considered the 
"benefit of doubt" rule.

For these reasons and bases, the Board finds that the 
Veteran, as the moving party, has not demonstrated grounds 
for revision or reversal of the Board's March 2009 decision 
on the basis of CUE.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 
20.1400-1411.  There being no other allegations of fact or 
law, his motion is denied.


ORDER

The motion for revision or reversal of the Board's March 2009 
decision denying service connection for residuals of cold 
exposure, to include the amputation of the right lower 
extremity below the knee, is denied.




                       
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



